DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one detection unit” in claims 1-18, 20 and 21.
“a fixing structure” and “at least one fixing unit” in claims 7-9 and 11.
“a first connecting member” in claims 9, 10 and 20.
“a second connecting member” in claim 11.
“a fixing structure” and “two fixing units” in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “…outputted from a detection unit in response… outputted from the detection unit… ”. It’s unclear whether this detection unit is the same as “the at least one detection unit”. In order to examine this application, examiner will assume the detection unit should have been “the at least one detection unit” instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb (US 2016/0085268; hereinafter “Aurongzeb”).
	Regarding claim 1, Aurongzeb teaches a display panel (display panel of 500, Fig. 5; also see display panel of 300, Fig. 3 and display panel of 100, Fig. 1), comprising: at least one first region (center region across 508, Fig. 5); at least two second regions (region of 502 including top and bottom 570 and 572, Fig. 5); and a detection layer (layer of 570, 572, Fig. 5); wherein the at least one first region and the at least two second regions are adjacently aligned along a first direction (vertical direction as shown in Fig.5), and each of the at least one first region is located between adjacent ones of the at least two second regions (as shown in Fig. 5); wherein the at least one first region is a bendable region (central region across 508 is bendable; can also refer to Figs. 3 and 4), and the at least two second regions are not bendable (can refer to 314 in between both the packaging layer and said surface of the array substrate ([0038]: “…the orientation sensors 570 and 572 can be embedded within the material of the cover 520, can be mounted in between the cover and the display platforms 502 and 504, or any combination thereof.”).
Aurongzeb (specification [0038]) appears to suggest the at least one detection unit is in direct contact with both the packaging layer and said surface of the array substrate, but Aurongzeb does not explicitly teach the at least one detection unit is in direct contact with both the packaging layer and said surface of the array substrate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one detection unit is in direct contact with both the packaging layer and said surface of the array substrate in Aurongzeb, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, having the at least one detection unit (570, 572) mounted in between the packaging layer (220, 520) and the in direct contact with each other minimize the thickness of the display panel by not introducing additional layer, and this allow the at least one detection unit to accurately detect the pressure and strain on the packaging layer and the array substrate when the display panel is bent, and this direct arrangement yields predictable results to one of ordinary skill in the art.
	Regarding claim 2, Aurongzeb teaches the display panel according to claim 1, and Aurongzeb teaches wherein: said detection unit that is located in one of the at least two second regions (as shown in Fig. 5) is configured to detect bending of one of the at least one first region (Fig. 4; [0022]: “…orientation sensors…determine an angle between the display platforms…”), the one of the at least two second regions is adjacent to the one of the at least one first region, and along the first direction, a distance between said detection unit and the one of the at least one first region is smaller than half of a length of the one of the at least two second regions (570 closer to 1st region and smaller than half of length of a 2nd region; see cropped Fig. 5 below).


    PNG
    media_image1.png
    340
    589
    media_image1.png
    Greyscale

Regarding claim 3, Aurongzeb teaches the display panel according to claim 2, and Aurongzeb teaches a bending angle (such as angle shown in Fig. 4) exceeds a first bending angle (such as an angle smaller than what is shown in Fig. 4); wherein the bending angle of the display panel is a complementary angle of an angle between two of the at least two second regions (complementary angle can be achieved between the two second region), the two of the at least two second regions are adjacent to a bent one of the at least one first region, and the two of the at least two second regions are located at two opposite sides of the bent one of the at least one first region (as shown in Fig. 4); and wherein the first bending angle of the display panel is a threshold detection angle that is detected by said detection unit ([0052]: “… the amount of strain detected by the strain sensors 772 can increase from a minimum level when the display platforms 502 and 504 are in the open position to a maximum level when the display platforms are in the closed position…”; [0053]: “...based on the signals received from 
Aurongzeb does not explicitly teach wherein a strain generated at said detection unit is greater than or equal to                         
                            
                                
                                    10
                                
                                
                                    -
                                    4
                                
                            
                        
                     when the bending angle exceeds the first bending angle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a strain generated at said detection unit is greater than or equal to                         
                            
                                
                                    10
                                
                                
                                    -
                                    4
                                
                            
                        
                    , since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, Aurongzeb already teaches the amount of strain increases from open position to a closed position, and using the signals detected by the detector to determine how the display device execute an application, therefore, the strain amount depends on the types of materials used for the display device, and the strain can easily be determined and decided by the designer yielding to a predictable result.
Regarding claim 4, Aurongzeb teaches the display panel according to claim 3. Aurongzeb does not teach wherein the distance y between said detection unit and the one of the at least one first region satisfies: 0                         
                            ≤
                        
                     y                         
                            ≤
                        
                     33-55*exp(-0.08*                        
                            θ
                        
                    1), wherein,                          
                            θ
                        
                    1 denotes the first bending angle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance y between said detection unit and the one of the at least one first region satisfies: 0                         
                            ≤
                        
                     y                         
                            ≤
                        
                     33-55*exp(-0.08*                        
                            θ
                        
                    1), wherein,                          
                            θ
                        
                    1 denotes the first bending angle in In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, equation for an optimized distance of the detection unit and the bending angle does not produce any unexpected results, and one of ordinary skill in the art would have discover an optimum equation that fits specific design needs through routine experimentation.
Regarding claim 5, Aurongzeb teaches the display panel according to claim 4, and Aurongzeb further teaches wherein y =0 (as shown in Fig. 5; see cropped 5 below where 570 is 0 distance to the first region).

    PNG
    media_image1.png
    340
    589
    media_image1.png
    Greyscale

	Regarding claim 7, Aurongzeb teaches the display panel according to claim 1, and Aurongzeb teaches a fixing structure (inherent because 570 and 572 must be fixed somewhere inside 500, either on or embedded in 520 in Fig. 5; see [0038]: (“…In different embodiments, the orientation sensors 570 and 572 can be embedded within the material of the cover 520, can be mounted in between the cover and the display 
	Regarding claim 8, Aurongzeb teaches the display panel according to claim 7, and Aurongzeb further teaches wherein: one of the at least one fixing unit overlaps with one of the at least two second regions, so that the one of the at least two second regions is not bent (at region of top and bottom 572 in Fig. 5).
Regarding claim 15, Aurongzeb teaches the display panel according to claim 1. Aurongzeb does not teach wherein: one of the at least one first region corresponds to at least two of the at least one detection unit, and the at least two detection units are aligned in a second direction, and the second direction is perpendicular to the first direction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have: one of the at least one first region corresponds to at least two of the at least one detection unit, and the at least two detection units are aligned in a second direction, and the second direction is perpendicular to the first direction in Aurongzeb, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In 
	Regarding claim 17, Aurongzeb teaches the display panel according to claim 1, and Aurongzeb further teaches comprising: a first surface (front surface of 106, Fig. 1) and a second surface (rear surface of 520, Figs. 5) that are opposite, and a neutral plane (inherently have a neutral plane between rear surface of 520 and front surface of 106) located between the first surface and the second surface, wherein: the first surface is a display surface of the display panel (106 is a display surface), and the detection layer is located between the first surface and the neutral plane or between the second surface and the neutral plane (detection layer is between second surface and the neutral plane).
Regarding claim 18, Aurongzeb teaches a display apparatus (500, Fig. 5; 300, Fig. 3; 100, Fig. 1), comprising the display panel according to claim 1.

Claims 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb, and further in view of Liu et al. (US 2017/0220191; hereinafter “Liu”).
	Regarding claim 6, Aurongzeb teaches the display panel according to claim 1, and Aurongzeb further teaches wherein the at least one first region comprises a first display region (display region between 508 shown in Fig. 5) and a first frame region (left and right frame where 508 is at in Fig. 5) that are aligned along a second direction 
	Aurongzeb does not teach wherein said detection unit is located in the second frame region. However, Liu teaches detection units (101, 102, Fig. 1) are located in a frame regions (12, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said detection unit is located in the second frame region in Aurongzeb, as taught by Liu, in order to spread out the detection units for additional strain detection.
	Regarding claim 14, Aurongzeb teaches the display panel according to claim 1. Aurongzeb does not explicitly teach wherein: the at least one detection unit comprises a Wheatstone bridge structure, and the Wheatstone bridge structure comprises a first bridge branch, a second bridge branch, a third bridge branch and a fourth bridge branch that are connected in an end-to-end manner; a first bridge arm comprises the first bridge branch and the third bridge branch, and a second bridge arm comprises the second bridge branch and the fourth bridge branch; an angle between the first bridge arm and the second bridge arm is greater than 0° and is smaller than or equal to 90°; and a direction of maximum strain on the first bridge arm is perpendicular to a bending axis of a corresponding one of the at least one first region. However, Liu teaches                         
                            ∅
                        
                    …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein: the at least one detection unit comprises a Wheatstone bridge structure, and the Wheatstone bridge structure comprises a first bridge branch, a second bridge branch, a third bridge branch and a fourth bridge branch that are connected in an end-to-end manner; a first bridge arm comprises the first bridge branch and the third bridge branch, and a second bridge arm comprises the second bridge branch and the fourth bridge branch; an angle between the first bridge arm and the second bridge arm is greater than 0° and is smaller than or equal to 90°; and a direction of maximum strain on the first bridge arm is perpendicular to a bending axis (note bending axis of Aurongzeb is at the 
	Regarding claim 16, Aurongzeb teaches the display panel according to claim 15, and Aurongzeb further teaches wherein: the one of the at least one first regions corresponds to two of the at least one detection unit (established in above claim 15); and the at least one first region comprises a first display region (display region across 508, Fig. 5) and a first frame region (left and right frame where 508 is at in Fig. 5) aligned along the second direction (horizontal direction in Fig. 5), and the second region comprises a second display region (where 572 and 570 are at in Fig. 5) and a second frame region aligned along the second direction (horizontal direction in Fig. 5); the second frame region comprises a first sub-frame region (such as left frame in Fig. 5) and a second sub-frame region (such as right frame in Fig. 5) that are located at two sides of the second display region, respectively.
	Aurongzeb does not teach the two of the at least one detection unit corresponding to the one of the at least one first region are located in the first sub-frame region and the second sub-frame region, respectively. However, Liu teaches two detection units (101, 102, Fig. 1) are located in a first sub-frame region (113, Fig. 1) and a second sub frame region (111, Fig. 1), respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the two of the at least one detection unit corresponding to the one of the at least one first region are located in the first sub-frame region and the second sub-frame region, respectively in Aurongzeb, as taught by Liu, in order to spread out the detection units for additional strain detection.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb, and further in view of Pedder et al. (US 2017/0285864; hereinafter “Pedder”).
	Regarding claim 9, Aurongzeb teaches the display panel according to claim 7. Aurongzeb does not teach wherein the at least one fixing unit comprises: a fixing member and a first connecting member, wherein the fixing member is fixedly connected via the first connecting member to a layer of the display panel. However, Pedder teaches at least one fixing unit (1112, 1138, 1140, 1142, Fig. 11C) comprises: a fixing member (1112 or 1144 or 1140, Fig. 11C) and a first connecting member (pressure-sensitive adhesive 1138, Fig. 11; [0107, 0108]: “…pressure-sensitive adhesive…”), wherein the fixing member is fixedly connected via the first connecting member to a layer (1140, Fig. 11C) of a display panel (106, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the at least one fixing unit comprises: a fixing member and a first connecting member, wherein the fixing member is fixedly connected via the first connecting member to a layer of the display panel in Aurongzeb, as taught by Pedder, in order to easily use a fixing connecting member (adhesive) to adhere different component/layer of the display panel together and prevent separation.
	Regarding claim 10, Aurongzeb in view of Pedder teaches the display panel according to claim 9, and Aurongzeb further teaches wherein the fixing member is made of plastic or metal ([0038]: “…material, such as carbon fiber, carbon fiber infused with a polymer, or the like…”), and the first connecting member is made of an optical adhesive 
	Regarding claim 11, Aurongzeb in view of Pedder teaches the display panel according to claim 9. Aurongzeb does not teach wherein: the fixing structure further comprises a second connecting member connecting two adjacent fixing members. However, Pedder further teaches wherein: the fixing structure further comprises a second connecting member (1142, Fig. 11C) connecting two adjacent fixing members (1144 and 1140, Fig. 11C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein: the fixing structure further comprises a second connecting member connecting two adjacent fixing members in Aurongzeb in view of Pedder, as taught by Pedder, in order to bond two fixing members together.
Aurongzeb in view of Pedder does not teach the second connecting member overlaps with the at least one first region. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second connecting member overlaps with the at least one first region in Aurongzeb in view of Pedder, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, having the second connecting member overlaps with the first region helps bridge the second regions and support the first region when bent, which does not provide any unexpected results.

	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb, and further in view of Cho et al. (US 2014/0285476; hereinafter “Cho”).
	Regarding claim 12, Aurongzeb teaches the display panel according to claim 1. Aurongzeb does not teach wherein a quantity of the at least one first region is greater than one, and the at least one first region and the at least two second regions are alternately arranged along the first direction. However, Cho teaches a quantity of the at least one first region (region at 141/241 and 151/251, Fig. 4) is greater than one, and the at least one first region and at least two second regions (110/210, 120/220 and 130/230, Fig. 4) are alternately arranged along a first direction (horizontal direction; can refer to Fig. 2, 110, 140, 120, 150, 130). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a quantity of the at least one first region is greater than one, and the at least one first region and the at least two second regions are alternately arranged along the first direction in Aurongzeb, as taught by Cho, in order to allow the display panel to be folded into a more compact form.
Regarding claim 13, Aurongzeb in view of Cho teaches the display panel according to claim 12, and Aurongzeb further teaches wherein the at least one first region and the at least one detection unit are in a one-to-one correspondence, wherein the at least one detection unit is configured to detect a bending of the at least one first region, respectively (see flow diagram in Fig. 8 of Aurongzeb; [0055]: “…the amount of strain detected and/or the amount pressure detected can increase as the angle between .

Allowable Subject Matter
Claim 20 is allowed.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 20, prior arts do not teach or suggest the combination of the display panel of claim 20, in particular, wherein the first connecting member of one of the two fixing units is separated from the first connecting member of another of the two fixing units by a first region of the at least one first region, and the first region is adjacent to both of the two second regions; and wherein the layer of the display panel extends across the first region, and is located between the detection layer and the two fixing units.

Re claim 21, prior arts do not teach or suggest the combination of the display panel of claim 21, in particular, wherein when the at least one detection unit is located at the neutral plane, a signal outputted from the at least one detection unit in response to the display panel being not bent is identical to the signal outputted from the at least one .

Response to Arguments
Applicant's arguments with respect to claims 1-18 and 21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WU/Primary Examiner, Art Unit 2841